ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant earnestly insists that the corroboration of the accomplice in this case is not sufficient. In the light of the motion and supplement we have again gone carefully over the facts. Appellant asks, — and answers in the negative, — if analysis of the testimony, aside from that of Robertson, the accomplice, reveals anything tending to show the guilt of the accused. Let us see.
The burglary took place on Saturday night, the 16th of November, about midnight. Robertson, the accomplice, had worked at the burglarized store and was familiar with it, and the people having it in charge were familiar with him. Robertson testified that he was approached by appellant sometime before the alleged burglary, and informed that appellant would like to find when there would be most money on hand in the store as he contemplated breaking into it some night. Robertson undertook to inform appellant, and testified that on the evening of the 16th of November appellant asked him if everything would be all right for a burglary that night, and witness said he answered in the affirmative. He went over to the store and stayed until same was closed, close to one o’clock, and he *537said he then went ove? to a cafe on Congress Avenue where he found appellant, one Blackie, one Mclnnis, McLemore and a young man named Biedler. He informed appellant that the parties had left the store, and at once appellant and his party got up, went out with witness and over to the store where they proceeded to burglarize it.
Young Biedler was used as a witness for the State, and testified he was at the cafe mentioned on the night in question with the parties named beween 11:30 p. m. and one o’clock and heard some one say that the man had left, and that at once the other fellows got up and went out.
In addition to what was said in our original opinion in regard to the corroboration afforded by the testimony of Mrs. Bible, we call attention to what was said by Mr. Biedler as above mentioned, and also to the following statements and observations, which further support the conclusion of guilt.
Fabrication of testimony has always been regarded as cogent evidence of guilt. In this case appellant’s wife, his sister and the husband of the sister undertook to make out án alibi for appellant. His wife swore that he left Austin about one o’clock on the Saturday of the alleged burglary that night, —that he was going to Waxahachie or Dallas. Appellant’s sister testified that she lived in Dallas, and that appellant came to her home that Saturday evening about dark, and was in her home for the three following nights, and was in Dallas during that time; that McLemore and one Glass were with him. In addition to the testimony of Mrs. Bible, Mr. Biedler and the accomplice witness to the fact that appellant was in Austin on Saturday, night and Sunday following the night of the burblary, — we also note that Mr. Robertson’s brother testified that on Sunday after the burglary on Saturday night he was sitting in his car on Congress Avenue talking to his brother, the accomplice, when appellant drove up in his car, honked for the accomplice, who got out of witness’ car, got in the car of appellant, and they drove off. We note also that the number of appellant’s car license was given in evidence. The accomplice testified that he in company with Blackie, McLemore and another with appellant all drove on Monday night following the burglary to Waxahachie, where they registered in a tourist camp, the keeper of the tourist camp taking down the number of their car, the accomplice witness having written in the registration book of said camp fictitious names for the entire party. On the trial the keeper of said tourist camp was a witness, and he testified that on Monday night a party, giving the *538names testified as fictitious, and in a car whose number corresponded to that of the car of appellant, — came to his tourist camp and spent the night.
We have examined the cases cited in appellant’s supplemental brief, which merely hold that it is necessary for the corroborating witnesses to give evidence tending to show the participation of the accused in the crime charged.
None of the authorities known to this court undertake to lay down rules regarding the quantum of proof necessary to measure up to the statutory requirement of corroboration,— which is only that such evidence go to the extent in and of itself tending to connect the accused with the crime charged. Primarily the question is one for the jury, and unless this court is of opinion that the jury has abused its office in some way, and that the evidence deemed corroborative is without such probative force as would make it tend to connect the accused with the crime, — this court must let the verdict stand. We are not willing in this case to agree that the corroboration is not sufficient.
The motion for rehearing is overruled.

Overruled.